Exhibit 10.1

 

OFFICE PROPERTIES INCOME TRUST

 

AMENDED AND RESTATED 2009 INCENTIVE SHARE AWARD PLAN

 

EFFECTIVE MAY 27, 2020

 

Office Properties Income Trust (the "Company") hereby adopts the Amended and
Restated Office Properties Income Trust 2009 Incentive Share Award Plan (the
"Plan"), effective as of May 27, 2020.

 

I.PURPOSE

 

The Plan is intended to advance the interests of the Company and its
subsidiaries by providing a means of rewarding selected officers, employees and
Trustees of the Company, employees of its manager and others rendering valuable
services to the Company or its subsidiaries, through grants of the Company's
Shares.

 

II.DEFINITIONS

 

Terms that are capitalized in the text of the Plan have the meanings set forth
below:

 

(a)                 "Board" means the Board of Trustees of the Company.

 

(b)                "Company" means Office Properties Income Trust, a Maryland
real estate investment trust.

 

(c)                 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

 

(d)                "Key Person" means an employee, consultant, manager, Trustee,
officer or other person providing services to the Company, to a subsidiary of
the Company or to the Manager on behalf of the Company.

 

(e)                 "Manager" means the person or entity serving as manager to
the Company.

 

(f)                  "Participant" means a person to whom Shares have been
granted, or any other person who becomes owner of the Shares by reason of such
person's death or incapacity.

 

(g)                "Securities Act" means the Securities Act of 1933, as
amended.

 

(h)                "Share Agreement" means an agreement between the Company and
a Participant regarding Shares issued to the Participant pursuant to the Plan.

 

(i)                  "Shares" means the Company's common shares of beneficial
interest, par value $.01 per share.

 

(j)                  "Trustee" means a member of the Board.

 

III.SHARES SUBJECT TO THE PLAN

 

Subject to the provisions of Section VII, the total number of Shares which may
be granted under the Plan is 1,500,000 Shares. A holder of Shares granted under
the Plan, whether or not vested, shall have all of the rights of a shareholder
of the Company, including the right to vote the Shares and the right to receive
any distributions, unless the Board shall otherwise determine. Certificates
representing Shares and statements representing Shares issued in book-entry form
may be imprinted with a legend to the effect that the Shares represented may not
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
except in accordance with the terms of the Securities Act and the applicable
Share Agreement, if any. Shares subject to awards under the Plan which are
forfeited, cancelled, repurchased or surrendered (including in satisfaction of
tax obligations) shall again be available for grant under the Plan.

 





 

 

IV.METHOD OF GRANTING SHARES

 

Grants of Shares to any person shall be made by action of the Board, and shall
be made solely in accordance with the instructions of the Board as to the
selection of persons to whom Shares are to be granted, the amount and timing of
each such grant, and the extent, if any, to which vesting restrictions or other
conditions shall apply to the granted Shares. If a person to whom such a grant
of Shares has been made fails to execute and deliver to the Company a Share
Agreement within ten (10) days after it is submitted to him or her, the grant of
Shares related to such Share Agreement may be cancelled by the Company, acting
by the Board, at its option without further notice to the Participant. Nothing
in this Section IV shall prevent the Board from delegating its authority to make
grants to a committee pursuant to Section V.

 

V.ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Board or, in the discretion of the Board,
a committee designated by the Board and composed of at least two (2) members of
the Board. All references in the Plan to the Board shall be understood to refer
to such committee or the Board, whoever shall administer the Plan. As of the
effective date of the Plan, the Board has delegated its authority to administer
the Plan to the Compensation Committee of the Company pursuant to the written
charter for such committee; however, the Board may revoke or rescind this
delegation of authority in whole or in part at any time. All questions of
interpretation and application of the Plan and of grants of Shares shall be
determined by the Board or its designated committee in its sole discretion, and
its determination shall be final and binding upon all persons, including the
Company and all Participants. Without limiting the generality of the foregoing,
the Board or the designated committee is authorized to adopt and approve from
time to time the forms and, subject to the terms of the Plan, the terms and
conditions of any Share Agreement. If it determines to do so, the Board or its
designated committee may grant Shares under this Plan which are not subject to a
Share Agreement.

 

For so long as Section 16 of the Exchange Act is applicable to the Company, each
member of any committee designated to administer the Plan shall be a
"non-employee director" or the equivalent within the meaning of Rule 16b-3 under
the Exchange Act and shall meet such other requirements as the Board may
determine to be necessary or appropriate.

 

With respect to persons subject to Section 16 of the Exchange Act, grants under
the Plan are intended to be exempt from the provisions of Section 16(b) of the
Exchange Act pursuant to Rule 16b-3 or its successor under the Exchange Act.

 

VI.ELIGIBLE PERSONS

 

The persons eligible to receive grants of Shares shall be those persons selected
by the Board or designated committee from among Key Persons who contribute to
the business of the Company and its subsidiaries.

 

VII.CHANGES IN CAPITAL STRUCTURE

 

In the event that the outstanding Shares are hereafter changed for a different
number or kind of Shares or other securities of the Company, or are otherwise
affected by reason of a merger, sale of assets, reorganization,
recapitalization, exchange of shares, stock split, combination of shares or
dividend payable in shares or other securities or any similar corporate
transaction, a corresponding adjustment shall be made in the number and kind of
Shares or other securities covered by outstanding grants of Shares, and for
which Shares may be granted under the Plan.

 



2

 

 

VIII.DURATION, AMENDMENT AND TERMINATION OF PLAN

 

Shares may be granted under the Plan from time to time until the close of
business on May 27, 2030. Subject to any shareholder approval that may be
required under applicable law or the rules of any stock exchange on which the
Shares are listed, the Board hereafter may at any time amend or extend the Plan,
including amendments to change the number of shares subject to the Plan. The
Plan may be terminated at any time by action of the Board without, however,
affecting the rights of a Participant or the Company as to Shares granted prior
to such termination.

 

IX.MISCELLANEOUS

 

A.                  Nonassignability of Shares. Shares subject to a Share
Agreement shall not be assignable or transferable by a Participant except in
accordance with the terms of the applicable Share Agreement.

 

B.                  No Guarantee of Employment. Neither the award of Shares nor
a Share Agreement shall give any person the right to continue in the employment
of, or to continue to act as an officer or Trustee of, or to serve in any other
capacity with, the Company, any subsidiary or the Manager, or give the Company,
any subsidiary or the Manager the right to require such person to continue in
any such capacity.

 

C.                  Tax Withholding; Section 409A. To the extent required by
law, the Company shall withhold or cause to be withheld income and other taxes
incurred by a Participant by reason of a grant of Shares, and as a condition to
the receipt of any grant of Shares, a Participant agrees that if the amount
payable to him by the Company in the ordinary course is insufficient to pay such
taxes, he shall, upon request of the Company pay the Company an amount
sufficient to satisfy its tax withholding obligations.

 

Without limiting the foregoing, the Compensation Committee may in its discretion
permit any Participant’s withholding obligation to be paid in whole or in part
in the form of Shares, by withholding from the Shares to be issued to such
Participant or by accepting delivery of Shares already owned by him.  The fair
market value of the Shares for this purpose shall be the closing price of the
Shares on the principal securities exchange on which the Shares are listed on
the date such Shares are repurchased by the Company, unless otherwise determined
by the Board in its discretion.

 

If payment of withholding taxes is made in whole or in part in Shares, the
Participant shall deliver to the Company share certificates registered in his
name or other evidence of legal and beneficial ownership of Shares owned by him,
fully vested and free of all liens, claims and encumbrances of every kind, duly
endorsed or accompanied by stock powers duly endorsed by the record holder of
the Shares represented by such share certificates. The Compensation Committee
may approve comparable procedures to those set forth in the preceding sentence
in the event of shares held in book-entry form. If the Participant is subject to
Section 16(a) of the Exchange Act, his ability to pay the withholding obligation
in the form of Shares shall be subject to such additional restrictions as may be
necessary to avoid any transaction that might give rise to liability under
Section 16(b) of the Exchange Act.

 

It is intended that awards granted under the Plan be exempt from the application
of Section 409A of the Code, and the Plan and such awards shall be construed in
accordance with that intention.

 

D.                  Compliance with Law. This Plan, the granting and vesting of
Shares hereunder, and the other obligations of the Company under this Plan and
any Share Agreement, shall be subject to all applicable federal and state laws,
rules and regulations, and to such approvals by any regulatory or governmental
agency as may be required. The Company, in its reasonable discretion, may
postpone the issuance or delivery of Shares until completion of any required
action under any state or federal law, rule or regulation as the Company may
consider appropriate in order to comply with the applicable laws, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Shares in compliance with applicable laws, rules and regulations. No
provisions of this Plan shall be interpreted or construed to obligate the
Company to register any Shares under federal or state law.

 



3

 

 

E.                   Governing Law. The validity, construction and effect of
this Plan, any rules and regulations relating to this Plan and any Share
Agreement shall be determined in accordance with the laws of the State of
Maryland without giving effect to principles of conflict of laws.

 

F.                   Change in Control.  Each unvested Share under the Plan
immediately prior to the occurrence of a “Change in Control” or a “Termination
Event” shall become fully vested upon the occurrence of the Change in Control or
Termination Event, as each term is defined below.

 

For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
if any of the events set forth in any one of the following paragraphs shall have
occurred:

 

(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of either the then
outstanding Shares or the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in paragraph (c)(i) below;

 

(b)    the following individuals cease for any reason to constitute a majority
of the number of Trustees then serving: individuals who, on May 27, 2020,
constitute the Board and any new Trustee (other than a Trustee whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Trustees) whose appointment or election by the Board or nomination
for election by the Company’s shareholders was approved or recommended by a vote
of at least two-thirds (2/3) of the Trustees then in office who either were
Trustees on May 27, 2020 or whose appointment, election or nomination for
election was previously so approved or recommended;

 

(c)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other entity, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(d)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

In addition, for purposes of the Plan, a “Termination Event” shall occur if The
RMR Group LLC (or any entity controlled by, under common control with or
controlling The RMR Group LLC) ceases to be the manager or shared services
provider to the Company.

 

For purposes of this Section IX(F), the following terms shall have the meaning
set forth in this paragraph: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act and
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company.

 



4

 